                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

AMALIA FONTANE,

         Plaintiff,

v.                                                             Case No. ____________

ELI LILLY AND COMPANY,                                         JURY TRIAL
                                                               DEMANDED
      Defendant.
_______________________________                        /

                                           COMPLAINT
         COMES NOW, Plaintiff Amalia Fontane (“Plaintiff” or “Ms. Fontane”), by and through
undersigned counsel, pursuant to Federal Rule of Civil Procedure 15(a)(1)(A) and files this
Complaint for Damages against Defendant Eli Lilly and Company (“Defendant” or “Lilly”), and
shows the Court as follows:
                                   NATURE OF COMPLAINT
         1.      This action is brought to remedy employment discrimination in violation of the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (ADEA), and in
violation of the Florida Civil Rights Act of 1992 (FCRA), FL Stat. Sec. 760.01 et seq.
                                   CONDITIONS PRECEDENT
         2.      Ms. Fontane has fulfilled all conditions necessary to proceed with this cause of
action under the ADEA and the FCRA.
         3.      Ms. Fontane filed her charge of discrimination on the basis of age and retaliation
against the Defendant with the EEOC on December 2, 2019, Charge No. 410-2020-005920. See
Ex. A.
         4.      The EEOC issued its Notice of Right to Sue on January 2, 2020. See Ex. B.
         5.      Ms. Fontane timely files this action within ninety (90) days of receipt of the
Notice of Right to Sue from the EEOC.
                                  JURISDICTION AND VENUE
         6.      Ms. Fontane invokes the jurisdiction of this court pursuant to 28 U.S.C. § 1331.
         7.    The unlawful employment practices alleged in this Complaint were committed
within this district. In accordance with 29 U.S.C. § 621 et seq., venue is appropriate in this
Court.
                                            PARTIES
         8.    Ms. Fontane is a resident of Broward County, Florida.
         9.    Defendant is a foreign profit corporation licensed to do business in Florida, and at
all times material hereto has conducted business within this District.
         10.   Defendant employs the requisite number of persons for the requisite duration
under the ADEA and the FCRA.
         11.   Defendant may be served with process by delivering a copy of the summons and
complaint to their Registered Agent, National Registered Agents, Inc. at 1200 South Pine Island
Road, Plantation, Florida 33324.
                                   FACTUAL ALLEGATIONS
         12.   Ms. Fontane was an employee with Eli Lilly and Company for almost 17 years.
At the time of her termination, Ms. Fontane was an executive sales representative living in
Hollywood, Florida, and working for the Gulf Coast Region in Florida.
         13.   Defendant suddenly terminated Ms. Fontane on or about July 23, 2019. At the
time of termination, Ms. Fontane was 52 years of age.
         14.   Defendant stated that there were duplicate call entries in the call log system and
accused Ms. Fontane of purposefully falsifying calls.
         15.   Ms. Fontane staunchly disputed the accusation.
         16.   Ms. Fontane was the most senior, and the oldest, member on her team. Ms.
Fontane was the only one who was investigated for “duplicate/falsified call entries.” No other
team member was audited, even though duplicate call entries were not uncommon. In the past,
other team members had entered duplicate calls in error on many occasions, yet Ms. Fontane was
the only one who was terminated.
         17.   In recent “Town Hall” meetings, Defendant had indicated a move toward a more
millennial employee workforce.
         18.   Defendant has a pattern of passing over for promotion and terminating their
experienced and older executive sales representatives in favor of a younger sales staff.



                                                 2
Ms. Fontane’s former sales partner, Allison Alas, was just out of college and Ms. Fontane trained
her prior to Ms. Fontane’s termination. Ms. Alas is now in Ms. Fontane’s position.
        19.    Although Defendant purports to provide a legitimate non-discriminatory reason
for the adverse action, this reason is a pre-text as shown by Defendant’s actions.
        20.    Defendant discriminated and retaliated against Ms. Fontane because of her age.
        21.    Others outside of the Ms. Fontane’s protected classification were treated
preferably.
                            COUNT I: AGE DISCRIMINATION - ADEA
                                     29 U.S.C. § 621, et seq.,

        22.     Ms. Fontane re-alleges paragraphs 1-22 as if set forth fully herein.
        23.    The ADEA prohibits employment discrimination on the basis of age.
        24.    At all times relevant, Plaintiff was a member of a protected class, i.e. she was
over 40 years old.
        25.    Plaintiff was qualified to perform the position at issue.
        26.    Plaintiff’s age was the determinative factor in Defendant’s decision to terminate
Plaintiff.
        27.    Others outside of Ms. Fontane’s protected classes were treated differently.
        29.    Defendant’s actions in subjecting Ms. Fontane to different terms and conditions of
employment based on her age constitutes unlawful discrimination in violation of the ADEA, as
amended. Defendant acted with malice and in reckless indifference to Plaintiff’s federally
protected rights.
        30.    Defendant has willfully and wantonly disregarded Ms. Fontane’s rights, and
Defendant’s discrimination against Fontane was undertaken in bad faith.
        31.     The effect of the conduct was to deprive Ms. Fontane of equal employment
opportunity, and otherwise adversely affect Ms. Fontane’s status as an employee because of her
age.
        32.     As a direct and proximate result of these actions, Ms. Fontane has been made a
victim of acts causing lost compensation and benefits.
        33.    Pursuant to the ADEA, Ms. Fontane is entitled to damages, including but not
limited to back pay and lost benefits, liquidated damages, reinstatement, equitable relief,
attorneys’ fees, costs of litigation and all other relief recoverable under the ADEA.

                                                 3
                       COUNT II: AGE DISCRIMINATION – FCRA
                           Chapter 760, Fla. Stat., et seq.

        34.    Ms. Fontane re-alleges the preceding paragraphs 1-22 as if set forth fully herein.
        35.    The Florida Civil Rights Act (FCRA) prohibits discrimination in employment on
the basis of age.
        36.    Ms. Fontane was qualified to perform her position at all times, but was treated
differently than other employees on the basis of her age.
        37.    Defendant’s actions in subjecting Ms. Fontane to different terms and conditions of
employment, and ultimately her unlawful termination, based on her age constitutes unlawful
discrimination in violation of the FCRA.
        38.    As a direct, natural and proximate result of Defendant’s actions, Plaintiff has been
injured, suffering a loss of wages and benefits, and humiliation.
        39.    Defendant’s acts, more particularly alleged above, constitute violations of the
Florida Civil Rights Act of 1992, as amended, Florida Statute §760.10 and §760.11 and were
done with a knowing or reckless disregard of the FCRA’s proscriptions.
        40.    Defendant’s actions were so malicious and in such reckless indifference to the
state protected rights of Plaintiffs as to entitle them to receive an award of punitive damages to
punish them, and to deter it, and others, from such conduct in the future.
        41.    As a direct, natural, proximate and foreseeable result of Defendant’s actions,
Plaintiff has suffered past and future pecuniary losses, emotional pain, inconvenience, mental
anguish, loss of enjoyment of life, and other non-pecuniary losses.
        42.    Ms. Fontane is entitled to all relief available pursuant to the FCRA.
                               PRAYER FOR RELIEF

        WHEREFORE, Ms. Fontane respectfully prays this court:
   a.   Assume jurisdiction over this action;
   b.   Award judgment against Defendant and for the Plaintiff;
   c.   Award Plaintiff back pay, liquidated damages and front pay;
   d.   Award Plaintiff compensatory damages for pain and suffering, mental and emotional
        distress, anxiety, humiliation, and any other injury in an amount to be determined by the
        enlightened conscious of the jury;
   e.   Award Plaintiff punitive damages against Defendant in an amount to be determined by
        the enlightened conscious of the jury to deter Defendant and others from similar
        misconduct in the future;

                                                 4
f.   Award injunctive relief;
g.   Award Plaintiff reasonable attorney’s fees, expenses and costs of litigation;
h.   Award Plaintiff pre and post-judgment interest;
i.   Award Plaintiff such other relief as this Court deems just and proper.

                                         JURY DEMAND

     Plaintiffs demand a jury trial on all issues so triable.


     Respectfully submitted this 2nd day of April 2020.

                                              /s/ Lisa C. Lambert
                                             Lisa C. Lambert
                                             Florida Bar No. 495298
                                             Law Office of Lisa C. Lambert
                                             245 N. Highland Avenue
                                             Suite 230-139
                                             Atlanta, GA 30307
                                             (404) 556-8759
                                             lisa@civil-rights.attorney


                                             BARRETT & FARAHANY

                                             Adian Miller
                                             Georgia Bar No. 174460
                                             1100 Peachtree Street, N.E., Suite 500
                                             Atlanta, Georgia 30309
                                             (404) 214-0120
                                             (404) 214-0125 (facsimile)
                                             adian@justiceatwork.com
                                             Pro Hac Vice Application Forthcoming

                                             Attorneys for Plaintiff




                                                5
